 



EXHIBIT 10.1
TERMS OF ENGAGEMENT
JOHN T. DELMORE

•   Will continue in role as officer and director to handle matters pertaining
to the winddown of the LTV Steel and LTV Corp. estates   •   Title, LTV Corp.:
President and Treasurer   •   Title, LTV Steel: President, Treasurer and
Secretary   •   Effective 12/01/05; to be approved by Bankruptcy Court nunc pro
tunc   •   Termination by estate for cause with 10 days’ written notice; the
Bankruptcy Court will retain jurisdiction to determine whether cause exists for
any such termination. Termination by the estate or by the ACC for less than
cause, including, but not limited to, on the grounds that termination is in the
best interests of creditors, upon the entry of a Court order entered upon notice
of a motion and the opportunity for a hearing. Termination by Mr. Delmore for
any or no reason with 60 days’ written notice.   •   Anticipated normal required
week — 2 days. Time may increase as needs of estate require, including, but not
limited to: transition period, periods when discovery is occurring in connection
with litigation, periods of creditor distributions, and periods of preparation
of tax returns, etc.   •   Compensation: at a rate of $350 per hour plus
reimbursement of all reasonable out-of-pocket business expenses. Mr. Delmore
will be reimbursed for ordinary-course business expenses incurred in connection
with the conduct of company business. Ordinary-course business expenses would
include costs arising from travel such as air fare, hotels, taxis, etc.;
mileage/parking; business meals; cell phone; office supplies, postage or similar
expenses that are not directly billed to the company. Mr. Delmore will discuss
the incurrence of any out-of-pocket expenses that would not arise in the
ordinary course of performing his duties or of winding down the estates, or that
are not currently reimbursable by the estate, with counsel to the ACC in advance
of his incurring such expenses. Mr. Delmore will keep current general time
records, which will be available for inspection during normal business hours.

  –   As long as the current pension plan is maintained and contributions are
being made to the plan on his behalf, Mr. Delmore’s hourly rate will be reduced
to $320 in cash and a $30 per hour contribution to the pension plan made by LTV
Steel.     –   Payments will continue to be processed through Complete Payroll
Management

 



--------------------------------------------------------------------------------



 



•   Mr. Delmore may engage other contract employees from time to time and at his
discretion to assist him with his duties. They are currently anticipated to
include:

  –   Secretary anticipated for 1 — 1.5 days per week after transition period
and during non-peak times     –   Other temporary employees as required (assumed
1 day per week)

•   Continuation of D&O coverage at current levels for duration of Mr. Delmore’s
engagement.

2